  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 1 of 10 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 MICHAEL GATTO,                                      )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 NET ELEMENT, INC., OLEG FIRER, JON                  )
 NAJARIAN, JOHN ROLAND, TODD                         )
 RAARUP, MULLEN AUTOMOTIVE, INC.,                    )
 MULLEN TECHNOLOGIES, INC., and                      )
 MULLEN ACQUISITION, INC.,                           )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On May 14, 2021, Net Element, Inc.’s (“Net Element” or the “Company”) Board

of Directors (the “Board” or “Individual Defendants”) caused the Company to enter into an

amended and restated agreement and plan of merger (the “Merger Agreement”) with Mullen

Technologies, Inc. (“Mullen Technologies”), Mullen Automotive, Inc. (“Mullen”), and Mullen

Acquisition, Inc. (“Merger Sub”).

       2.      Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

will merge with and into Mullen, with Mullen surviving as a wholly-owned subsidiary of Net

Element; and (ii) Net Element will issue shares of common stock to the stockholders of Mullen

(the “Proposed Transaction”).
  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 2 of 10 PageID #: 2




       3.      On May 14, 2021, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Net Element common stock.

       9.      Defendant Net Element is a Delaware corporation and maintains its principal

executive offices at 3363 NE 163rd Street, Suite 705, North Miami Beach, Florida 33160. Net

Element’s common stock is traded on the NASDAQ under the ticker symbol “NETE.”




                                                  2
  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 3 of 10 PageID #: 3




       10.    Defendant Oleg Firer is Chief Executive Officer and Chairman of the Board of the

Company.

       11.    Defendant Jon Najarian is a director of the Company.

       12.    Defendant John Roland is a director of the Company.

       13.    Defendant Todd Raarup is a director of the Company.

       14.    The defendants identified in paragraphs 10 through 13 are collectively referred to

herein as the “Individual Defendants.”

       15.    Defendant Mullen Technologies is a California corporation and a party to the

Merger Agreement.

       16.    Defendant Mullen is a California corporation, a wholly-owned subsidiary of

Mullen Technologies, and a party to the Merger Agreement.

       17.    Defendant Merger Sub is a California corporation, a wholly-owned subsidiary of

Net Element, and a party to the Merger Agreement.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       18.    Net Element operates a payments-as-a-service transactional and value-added

services platform for small to medium enterprise in the U.S. and selected emerging markets.

       19.    On May 14, 2021, Net Element’s Board caused the Company to enter into the

Merger Agreement.

       20.    Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

will merge with and into Mullen, with Mullen surviving as a wholly-owned subsidiary of Net

Element; and (ii) Net Element will issue shares of common stock to the stockholders of Mullen.

       21.    According to the press release announcing the Proposed Transaction:




                                               3
  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 4 of 10 PageID #: 4




       Net Element, Inc. (NASDAQ: NETE) (“Net Element” or the “Company”) today
       reports its financial results for the quarter ended March 31, 2021, and updates
       shareholders on the pending merger with privately held Mullen Automotive, Inc.
       (“Mullen”), a Southern California-based electric vehicle (“EV”) company, in a
       stock-for-stock reverse merger in which, subject to the merger being consummated,
       Mullen’s stockholders will receive a majority of the outstanding stock in the post-
       merger Company. . . .

       While the registration statement filed on Form S-4 with the SEC (the “Registration
       Statement”) has not yet become effective and the information contained therein is
       subject to change, the Registration Statement provides important information about
       Net Element’s proposed merger with Mullen and the related proposals to be
       considered by the Net Element stockholders. The Registration Statement, including
       the proxy statement contained therein, when declared effective by the SEC, will
       contain important information about the proposed business combination
       contemplated by the Amended and Restated Agreement and Plan of Merger by and
       among the Company, Mullen Automotive, Inc., Mullen Technologies, Inc. and
       Mullen Acquisition, Inc. (the “Merger Agreement”).

       Completion of the merger is subject to approval by stockholders and other
       customary closing conditions, including the registration statement being declared
       effective by the SEC. Once the Registration Statement has been declared effective
       by the SEC, the final joint proxy statement contained in the Registration Statement
       will be mailed to shareholders of the Company prior to the shareholder vote on the
       merger and related proposals.

The Registration Statement Omits Material Information

       22.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       23.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

       24.     First, the Registration Statement omits the Company’s and Mullen’s financial

projections.

       25.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows




                                               4
  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 5 of 10 PageID #: 5




stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       26.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Alexander Capital.

       27.     With respect to Alexander Capital’s Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the projections used in the analysis, including unlevered

cash flows and all underlying line items, and Alexander Capital’s adjustments thereto; (ii) the

terminal values; (iii) the individual inputs and assumptions underlying the discount rates and

perpetual growth rates used in the analysis; and (iv) the current outstanding shares used in the

analysis.

       28.     With respect to Alexander Capital’s Public Comparable Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the companies.

       29.     With respect to Alexander Capital’s Present Value of Future Share Price Analysis,

the Registration Statement fails to disclose: (i) the projections used in the analysis and Alexander

Capital’s adjustments thereto; and (ii) the individual inputs and assumptions underlying the

discount rates used in the analysis.

       30.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       31.     Third, the Registration Statement fails to disclose material information regarding

Alexander Capital.




                                                  5
  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 6 of 10 PageID #: 6




       32.     The Registration Statement fails to disclose the amount of compensation Alexander

Capital has received or will receive in connection with its engagement.

       33.     The Registration Statement fails to disclose the amount of Alexander Capital’s

compensation that is contingent upon the consummation of the Proposed Transaction.

       34.     The Registration Statement fails to disclose whether Alexander Capital has

performed past services for the parties to the Merger Agreement or their affiliates, and if so, the

timing and nature of the services and the amount of compensation received by Alexander Capital

for providing the services.

       35.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       36.     Fourth, the Registration Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained don’t ask, don’t waive provisions.

       37.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       38.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
             Thereunder Against the Individual Defendants and Net Element

       39.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       40.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts



                                                  6
  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 7 of 10 PageID #: 7




necessary to make the statements therein not materially false or misleading. Net Element is liable

as the issuer of these statements.

       41.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       42.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       43.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       44.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       45.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       46.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
     Against the Individual Defendants, Mullen Technologies, Mullen, and Merger Sub

       47.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                  7
  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 8 of 10 PageID #: 8




       48.     The Individual Defendants, Mullen Technologies, Mullen, and Merger Sub acted

as controlling persons of Net Element within the meaning of Section 20(a) of the 1934 Act as

alleged herein. By virtue of their positions as officers and/or Board members of Net Element and

participation in and/or awareness of the Company’s operations and/or intimate knowledge of the

false statements contained in the Registration Statement, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements that plaintiff contends are false

and misleading.

       49.     Each of the Individual Defendants, Mullen Technologies, Mullen, and Merger Sub

was provided with or had unlimited access to copies of the Registration Statement alleged by

plaintiff to be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause them to be corrected.

       50.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       51.     Mullen Technologies, Mullen, and Merger Sub also had supervisory control over

the composition of the Registration Statement and the information disclosed therein, as well as the

information that was omitted and/or misrepresented in the Registration Statement.

       52.     By virtue of the foregoing, the Individual Defendants, Mullen Technologies,

Mullen, and Merger Sub violated Section 20(a) of the 1934 Act.




                                                  8
  Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 9 of 10 PageID #: 9




       53.     As set forth above, the Individual Defendants, Mullen Technologies, Mullen, and

Merger Sub had the ability to exercise control over and did control a person or persons who have

each violated Section 14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged

herein. By virtue of their positions as controlling persons, these defendants are liable pursuant to

Section 20(a) of the 1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff

is threatened with irreparable harm.

                                       PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                   9
Case 1:21-cv-00818-UNA Document 1 Filed 06/03/21 Page 10 of 10 PageID #: 10




Dated: June 3, 2021                   RIGRODSKY LAW, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky (#3147)
                                     Gina M. Serra (#5387)
                                     Herbert W. Mondros (#3308)
                                     300 Delaware Avenue, Suite 210
                                     Wilmington, DE 19801
                                     Telephone: (302) 295-5310
                                     Facsimile: (302) 654-7530
                                     Email: sdr@rl-legal.com
                                     Email: gms@rl-legal.com
                                     Email: hwm@rl-legal.com

                                      Attorneys for Plaintiff




                                    10
